Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 – 3, 5 – 6 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al., hereinafter Kawai (US 20080225166 A1).

           Regarding claim 1, Kawai discloses “An operation method for a display apparatus (Fig 1, AV receiver 1 and TV monitor 55) comprising: {Fig 1, 6, 12, 16, and [0018 - 19]}

                displaying an image on a display surface (Fig 1, display surface is the screen on the TV monitor 55); 
               outputting a sound signal representing sound; and {Fig 1, element 23 for volume adjustment and path switch over using relay A and relay B to control the path to 
              
                 when receiving an instruction to set sound quality of sound represented by the sound signal to first sound quality, setting the sound quality to the first sound quality and setting image quality of the image to first image quality associated with the first sound quality”.   
            {Fig 1, shows the A/V receiver 1, and user interface 12, [0019, 32, 109] discloses the limitation "receiving an instruction" is met by Fig 6 flow chart, step S6 (press Scene button of AV receiver), such as in step S10 (realization of scene entitled, watch DVD movie). The limitation “to set sound quality of sound represented by the sound signal to first sound quality “is met by step S13 (switch sound field to movie theater setup). The limitation “and setting image quality of the image to first image quality associated with the first sound quality” is met by step S14 (switch night mode to cinema setup (for image), step S15 (setup suited to scene setup). Also, as cited in [0109] "Specifics of the step S10 will be described with reference to steps S11 to S17 shown in FIG. 6. The control section 11 applies electric power to the audio-video receiver 1 in step S11; it switches connection with the DVD player 53 in step S12; it switches the sound field to "Movie Theater" in step S13; it switches the night listening mode (referred to as "Night Mode") to "Cinema" in step S14; and it controls various setups suited to the scene template. When the DVD player 53 interconnected to the audio-video receiver 1 is an operation-interlinked type allowing the audio-video receiver 1 to control it, the control section 11 applies electric power to the DVD player 53 in step S16. In step S17, the control section 11 controls the DVD player 53 to play back an " If more detailed desired, please also see [0057, 113]}.


                Regarding claim 2, Kawai further discloses “The operation method according to claim 1, further comprising specifying the first image quality with reference to information representing that the first sound quality and the first image quality correspond to each other according to the instruction”, 
                   As already met by the claim 1 citations, and in particular by Fig 6 flow chart, step S13 (switch sound field to movie theater setup) and step S14 (switch night mode to cinema setup (for image), step S15 (setup suited to scene setup). Also, as cited in [0019, 109] and also notice various sound quality and corresponding image quality modes in Fig 12 and 16.


                Regarding claim 3, Kawai further discloses “The operation method according to claim 1, further comprising outputting the sound signal to a sound output device associated with the first sound quality when receiving the instruction”, in claim 1 noted the limitation "receiving an instruction" is met by Fig 6 flow chart, step S6 (press Scene button of AV receiver), such as in step S10 (realization of scene entitled, watch DVD movie), and additionally  [0057, 113] discloses “outputting the sound signal to a sound output device associated with the first sound quality”.

                Regarding claim 5, Kawai further discloses “The operation method according to claim 1, further comprising: receiving image data from an image data delivery apparatus (DVD player) associated with the first sound quality when receiving the instruction; and displaying the image on the display surface based on the image data”, as noted in claim 1, by "receiving an instruction" is met by Fig 6 flow chart, step S6 (press Scene button of AV receiver), such as in step S10 (realization of scene entitled, watch DVD movie). The limitation “to set sound quality of sound represented by the sound signal to first sound quality “is met by step S13 (switch sound field to movie theater setup). The limitation “and setting image quality of the image to first image quality associated with the first sound quality” is met by step S14 (switch night mode to cinema setup (for image), step S15 (setup suited to scene setup),
             and “displaying the image on the display surface based on the image data” met by Fig 6, S17, and [0109].


          Regarding claim 6, this claim implements the apparatus for which its hardware met by (Fig 1), and for which the method that details its process was noted in claim 1, and is rejected under the same rationale.
	




Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


2.	Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over Kawai et al., hereinafter Kawai (US 20080225166 A1) in view of Weaver et al., hereinafter Weaver (US 20040128402 A1).

              Regarding claim 4, Kawai further discloses “The operation method according to claim 1, further comprising: determining whether or not an output destination of the sound signal is a predetermined sound output device” as met by [0078] The first relay 27 of the power amplifier unit 16 is connected to a first speaker 51 (referred to as a speaker A) for use in music appreciation, and the second relay 28 is connected to a second speaker 52 (referred to as a speaker B) for use in video (or movie) appreciation.
               Kawai does not explicitly disclose “and when determining that the output destination of the sound signal is the predetermined sound output device, setting the sound quality to second sound quality associated with the predetermined sound output device”, but Weaver in a similar field of endeavor teaches this limitation as met by [0020] in particular the section that cites "Audio/video receiver 106 can choose a group of speakers from the audio system in accordance with a selected audio output mode, wherein a second group of speakers is chosen when the selected audio output mode changes."  Additionally, the proof of analogous art found in [0014] Fig 2, [0023].
   It would have been obvious to one of ordinary skill in the art before the Kawai as taught in Weaver to provide “and when determining that the output destination of the sound signal is the predetermined sound output device, setting the sound quality to second sound quality associated with the predetermined sound output device”, for the purpose of allowing the Audio/video receiver to be able to choose a group of speakers from the audio system in accordance with a selected audio output mode” as Weaver [0020] teaches.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422